U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 40-F [Check one] oRegistration Statement Pursuant to Section 12 of the Securities Exchange Act of 1934 or xAnnual Report Pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2009 Commission File Number:1-15212 KINGSWAY FINANCIAL SERVICES INC. (Exact name of Registrant as specified in its charter) Ontario Not Applicable (Province or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification Incorporation or Organization) Classification Code Number) Number, if applicable) 7120 Hurontario Street, Suite 800, Mississauga, Ontario, Canada L5W 0A9 (905) 677-8889 (Address and telephone number of Registrant’s principal executive offices) Kelly Marketti Kingsway America Inc. 150 Northwest Point Blvd. 6th Floor Elk Grove Village, Illinois60007 (847) 871-6400 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares, New York Stock Exchange, Inc. no par value Securities registered or to be registered pursuant to Section 12(g) of the Act.N/A Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act.N/A For annual reports, indicate by check mark the information filed with this Form: xAnnual information form xAudited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 51,595,828 Common Shares outstanding as of December 31, 2009 Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).If “Yes” is marked, indicate the filing number assigned to the Registrant in connection with such Rule. Yeso 82- Nox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo KINGSWAY FINANCIAL SERVICES INC. DOCUMENTS FILED UNDER COVER OF THIS FORM Item Description Sequential Page Number 1. Annual Information Form dated March 31, 2010 for the year ended December 31, 2009. 1 2. Audited Consolidated Financial Statements of the Registrant for the fiscal years ended December 31, 2009 and 2008, including a reconciliation of U.S. and Canadian generally accepted accounting principles. 28 3. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 91 ANNUAL INFORMATION FORM FOR THE YEAR ENDED DECEMBER 31, 2009 KINGSWAY FINANCIAL SERVICES INC. March 31, 2010 1 Page 1. CORPORATE STRUCTURE 4 2. GENERAL DEVELOPMENT OF THE BUSINESS 6 3. NARRATIVE DESCRIPTION OF THE BUSINESS 10 4. DIVIDEND POLICY 13 5. DESCRIPTION OF CAPITAL STRUCTURE 13 6. MARKET FOR SECURITIES 15 7. DIRECTORS AND EXECUTIVE OFFICERS 16 8. LEGAL PROCEEDINGS AND REGULATORY ACTIONS 19 9. INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 20 AUDIT COMMITTEE INFORMATION 20 TRANSFER AGENT AND REGISTRAR 21 INTERESTS OF EXPERTS 22 MATERIAL CONTRACTS 22 ADDITIONAL INFORMATION 22 APPENDIX A 24 2 CURRENCY AND OTHER INFORMATION Information in this Annual Information Form (“AIF”) is as of December 31, 2009, unless otherwise specified. All of the dollar amounts in this AIF are expressed in U.S. dollars, except where otherwise indicated. References to "dollars" or "$" are to U.S. dollars and any references to "C$" are to Canadian dollars. FORWARD-LOOKING STATEMENTS Certain statements contained in this AIF contain written “forward-looking statements” that are subject to risks and uncertainties. Forward-looking statements include, among others, statements regarding the objectives of Kingsway Financial Services Inc. (“KFSI”, “Kingsway” or the "Company") and the strategies to achieve such objectives. These statements relate to future events or future performance and reflect management’s current expectations and assumptions. The words “anticipate”, “expect”, “believe”, “may”, “should”, “estimate”, “project”, “outlook”, “forecast” or similar words are used to identify such forward-looking statements. Such forward-looking statements reflect management’s current beliefs and are based on information currently available to management of the Company. A number of factors could cause actual events, performance or results to differ materially from the events, performance and results discussed in the forward-looking statements. For information identifying important factors that could cause actual results to differ materially from those anticipated in the forward looking statements, see Kingsway’s securities filings, including its 2009 AnnualManagement’s Discussion and Analysis, under the heading Risk Factors. The securities filings can be accessed on the Canadian Securities Administrators’ website at www.sedar.com, and on the EDGAR section of the U.S. Securities and Exchange Commission’s website at www.sec.gov or through the Company’s website at www.kingsway-financial.com. 3 1. CORPORATE STRUCTURE Kingsway Financial Services Inc. (“KFSI”, “Kingsway” or the “Company”) is the holding company for all of our subsidiaries. In 2009, Kingsway carried on business through the following subsidiaries in the United States: American Country Insurance Company (“American Country”); American Service Insurance Company, Inc. (“American Service”); Lincoln General Insurance Company (“Lincoln General”) (disposed of in 2009); U.S. Security Insurance Company (“U.S. Security”); Mendota Insurance Company (“Mendota”); Mendakota Insurance Company (“Mendakota”); Southern United Fire Insurance Company (“Southern United”) (placed in voluntary run-off in 2009 and merged into American Service in 2010); Universal Casualty Company and Zephyr Insurance Company, Inc (“Zephyr”) (disposed of in 2009).Kingsway America (“Kingsway America”) is the holding company for all of our U.S. operating insurance subsidiaries. In 2009, Kingsway carried on business through the following subsidiaries in Canada:Kingsway General Insurance Company (“Kingsway General”) (assets and liabilities assumed by JEVCO in 2009) and Jevco Insurance Company (“JEVCO”).On
